                                  Case 8:21-bk-03881                 Doc 1        Filed 07/26/21           Page 1 of 19


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Marinetek North America, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  111 2nd Avenue NE #360
                                  Saint Petersburg, FL 33701
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Pinellas                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  25095 Old 41 Road Bonita Springs, FL 34135
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                      Case 8:21-bk-03881                Doc 1         Filed 07/26/21              Page 2 of 19
Debtor    Marinetek North America, Inc.                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 1799

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 8:21-bk-03881                      Doc 1       Filed 07/26/21              Page 3 of 19
Debtor    Marinetek North America, Inc.                                                                   Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,                                                                                                                      Parent
     attach a separate list                          Debtor      Marinetek Group Oy                                            Relationship               Company

                                                     District    Finland                      When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion



Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                            Case 8:21-bk-03881               Doc 1       Filed 07/26/21          Page 4 of 19
Debtor   Marinetek North America, Inc.                                                Case number (if known)
         Name


16. Estimated liabilities      $0 - $50,000                               $1,000,001 - $10 million             $500,000,001 - $1 billion
                               $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                               $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                               $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                  Case 8:21-bk-03881                  Doc 1        Filed 07/26/21             Page 5 of 19
Debtor    Marinetek North America, Inc.                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ John Dunham                                                          John Dunham
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sr. Vice President




18. Signature of attorney    X   /s/ Daniel Etlinger                                                       Date July 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Daniel Etlinger
                                 Printed name

                                 David Jennis, PA d/b/a Jennis Morse Etlinger
                                 Firm name

                                 606 East Madison Street
                                 Tampa, FL 33602
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (813) 229-2800                Email address      ecf@JennisLaw.com

                                 77420 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                                                                                                                                Case 8:21-bk-03881                                                                Doc 1                            Filed 07/26/21                                          Page 6 of 19




    Marinetek NA                                                                    Currency:           USD                                                         Monthly Actuals 2021
    PROFIT & LOSS ACCOUNT
    Marinetek NA                                                                    January             February              March             April               May               June              July             August          September       October         November        December        Total year 2021         Accounts
300 Turnover ‐ external                                                                                                                14,362                               13,076             3,540                                                                                                                 30,978
305 Turnover ‐ internal                                                                                                                                                                                                                                                                                                     0
310 Other operating income                                                                       260                                                         260                                 520                                                                                                                  1,040
    Total revenue                                                                                260                      0            14,362                260            13,076             4,060                 0               0               0               0               0               0               32,018


400 Material costs & Job Related Expenses & subcontractors                                      1,822               3,765              11,724              1,931             9,239             2,990                                                                                                                 31,471
410 Change in stock                                                                                                                                                                                                                                                                                                         0
420 Variable salaries+ other personnel costs                                                                                                                                                                                                                                                                                0
430 External services (in forecast factory expenses)                                                8                                                                        3,023             2,588                                                                                                                  5,619
435 Internal variable expenses (royalties)                                                       659                 ‐813                522               1,082                                                                                                                                                      1,450
    TOTAL VARIABLE EXPENSES                                                                     2,489               2,952              12,246              3,013            12,262             5,578                 0               0               0               0               0               0               38,540


    Gross Margin                                                                               ‐2,229              ‐2,952               2,116              ‐2,753              814            ‐1,518                 0               0               0               0               0               0               ‐6,522
    Gross Margin‐%                                                                               ‐857      #DIV/0!                        15               ‐1,059                 6              ‐37       #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!                         ‐20


600 Salaries                                                                                   14,808              15,384              15,385             23,077            15,385            15,385                                                                                                                 99,424
610 Other Personnel costs                                                                       2,479               2,121               2,088               2,844            2,088             2,088                                                                                                                 13,708
620 Rents and premises costs                                                                     270                    271              271                 271               271               283                                                                                                                  1,637
630 Marketing                                                                                                                                                                                                                                                                                                               0
640 Travel costs                                                                                1,724                   403             3,948              1,570             2,022             3,117                                                                                                                 12,784
650 External hired employees                                                                     443                    516             1,291              1,300                  0               36                                                                                                                  3,586
660 External fixed services                                                                     1,156              20,027               3,200               3,225             8,850            3,150                                                                                                                 39,608
670 Other fixed costs                                                                           8,577               1,571               4,422               4,607            4,493             2,949                                                                                                                 26,619
675 Internal fixed expenses (management fee)                                                     457                 ‐563                361                 750                                                                                                                                                      1,005
    TOTAL FIXED EXPENSES                                                                       29,914              39,730              30,966             37,644            33,109            27,008                 0               0               0               0               0               0             198,371


    EBITDA                                                                                    ‐32,143            ‐42,682              ‐28,850             ‐40,397           ‐32,295          ‐28,526                 0               0               0               0               0               0             ‐204,893
    EBITDA‐%                                                                                  ‐12,363         #DIV/0!                    ‐201             ‐15,537              ‐247             ‐703       #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!         #DIV/0!                     ‐640


700 Depreciations                                                                               5,000               5,000                                                                                                                                                                                            10,000

    OPERATING PROFIT                                                                          ‐37,143            ‐47,682              ‐28,850             ‐40,397           ‐32,295           ‐28,526                0               0               0               0               0               0             ‐214,893
                                                                                                                                                                                                                                                                                                                            0
710 Financial income (+)                                                                                            1,321                                                       30                                                                                                                                    1,351
720 Financial expenses (‐)                                                                                         ‐1,397                                                      ‐549              ‐74                                                                                                                 ‐2,020
730 Realised exchange rate gains (+)                                                                                                                                                                                                                                                                                        0
740 Realised exhange rate losses (‐)                                                                                                                                                                                                                                                                                        0
760 Unrealised exchange rate differences (+/‐)                                                                                                                                                                                                                                                                              0
800 Extraordinary items (+/‐) * comment necessary                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                                                                                          0
    PROFIT                                                                                    ‐37,143            ‐47,758              ‐28,850             ‐40,397           ‐32,814           ‐28,600                0               0               0               0               0               0             ‐215,562
900 Taxes                                                                                                                                                                                                                                                                                                                 0
950 Minority share                                                                                                                                                                                                                                                                                                        0
    Group Profit                                                                              ‐37,143            ‐47,758              ‐28,850             ‐40,397           ‐32,814           ‐28,600                0               0               0               0               0               0             ‐215,562


                                                                                                                                                                                                                                                                                                                   ‐215,562
    Marinetek NA                                                                    Cumulative                                                                      Monthly Actuals 2021
    BALANCE SHEET                                              Open balance         January             February              March             April               May               June              July             August          September       October         November        December
    Assets
100 Intangible assets                                                           0
110 Goodwill                                                                    0
    Intangible assets total                                                     0                   0                     0                 0                   0                 0                0                 0               0               0               0               0               0
120 Land & water areas                                                          0
125 Buildings                                                                   0
130 Machinery and equipments                                              21,047               16,047              11,049               7,033                ‐554              ‐554             ‐554
135 Other tangible assets                                                       0
    Fixed assets total                                                    21,047               16,047              11,049               7,033                ‐554              ‐554             ‐554                 0               0               0               0               0               0
140 Holdings in group undertakings                                              0
142 Holdings in associated undertakings                                         0
144 Holdings in participating interests                                         0
146 Receivables from participating interests                                    0
148 Other shares and holdings                                                   0
    Shares and holdings total                                                   0                   0                     0                 0                   0                 0                0                 0               0               0               0               0               0
150 Raw materials and consumables                                        277,854              277,854            277,854              277,854            277,854           277,854           277,854
152 Work in progress                                                            0
154 Finished goods                                                              0
156 Other stocks                                                                0
158 Advances paid                                                               0
    Inventories total                                                    277,854              277,854            277,854              277,854            277,854           277,854           277,854                 0               0               0               0               0               0
160 Long‐term loans receivables                                                 0
162 Long‐term loans receivables from group undertakings                         0
164 Long‐term loans receivables from participating interests                    0
166 Other long‐term receivables                                         1,193,071        1,193,071             1,193,071          1,193,071             1,193,071         1,193,071     1,193,071
    Long‐term receivables total                                         1,193,071        1,193,071             1,193,071          1,193,071             1,193,071         1,193,071     1,193,071                    0               0               0               0               0               0
170 Current trade debtors                                                107,567              107,432            107,432              116,619            107,432           107,432        107,432
172 Current trade debtors from group undertakings                               0
174 Current trade debtors from participating interests                          0
    Trade debtors total                                                  107,567              107,432            107,432              116,619            107,432           107,432           107,432                 0               0               0               0               0               0
                                                                                                                                            Case 8:21-bk-03881                                                                    Doc 1                            Filed 07/26/21                           Page 7 of 19


180 Other current receivables                                          18,872               15,718              20,090            21,126               18,471             15,409            18,148
182 Other current receivables from group undertakings                       0
184 Other current receivables from participating interests                  0
    Other current receivables total                                    18,872               15,718              20,090            21,126               18,471             15,409         18,148                    0               0                 0                0                0                0
    Accounts receivables total                                      1,319,510         1,316,221           1,320,593          1,330,816              1,318,974          1,315,912      1,318,651                    0               0                 0                0                0                0
190 Cash and bank balances                                              1,272             9,923               8,591              6,713                 44,915             21,160          2,532
                                                                            0
    ASSETS TOTAL                                                    1,619,683         1,620,045           1,618,087          1,622,416              1,641,189          1,614,372      1,598,483                    0               0                 0                0                0                0
    Marinetek NA                                                                 Cumulative                                                                      Monthly Actuals 2021
    BALANCE SHEET                                                                January             February            March              April                May                June             July               August          September        October          November         December
    Liabilities                                                             0
200 Subscribed capital                                                508,497              508,497          508,497              508,497              508,497            508,497           508,497          508,497         508,497           508,497          508,497          508,497          508,497
202 Share premium account                                                   0
204 Own shares or holdings reserve                                          0
206 Reserve fund                                                            0
208 Shareholders extra investment                                           0
210 Retained profits                                                ‐5,601,354       ‐5,601,354          ‐5,601,354          ‐5,601,354             ‐5,612,955         ‐5,612,955     ‐5,612,955       ‐5,612,955         ‐5,612,955        ‐5,612,955       ‐5,612,955       ‐5,612,955       ‐5,612,955
212 Profit for the period                                                   0              ‐37,143          ‐84,901              ‐113,751            ‐154,148           ‐186,962        ‐215,562         ‐215,562           ‐215,562         ‐215,562          ‐215,562        ‐215,562         ‐215,562
214 Minority                                                                0
216 Exchange difference                                                     0
    Capital total                                                   ‐5,092,857       ‐5,130,000          ‐5,177,758          ‐5,206,608             ‐5,258,606         ‐5,291,421     ‐5,320,021       ‐5,320,021         ‐5,320,021        ‐5,320,021       ‐5,320,021       ‐5,320,021       ‐5,320,021
220 Long‐term loans from financial institutions                             0
222 Long‐term loans from other                                              0
224 Long‐term loans from group undertakings                                 0
226 Long‐term loans from participating interests                            0
    Long‐term loans total                                                   0                    0                  0                  0                    0                  0                0                  0               0                 0                0                0                0
230 Long‐term trade creditors                                               0
232 Long‐term trade creditors to group undertakings                         0
234 Long‐term trade creditors to participating interests                    0
    Long‐term trade creditors total                                         0                    0                  0                  0                    0                  0                0                  0               0                 0                0                0                0
240 Other long‐term liabilities                                             0
242 Other long‐term liabilities to group undertakings                       0
244 Other long‐term liabilities to participating interests                  0
    Other long‐term liabilities total                                       0                    0                  0                  0                    0                  0              0                    0               0                 0                0                0                0
    Long‐term liabilities total                                             0                    0                  0                  0                    0                  0              0                    0               0                 0                0                0                0
250 Short‐term loans from financial institutions                      551,487              551,487          553,394              553,394              553,394            553,394        553,394
252 Short‐term loans from group undertakings                        5,109,597         5,166,746           5,248,307          5,311,450              5,322,595          5,335,786      5,357,269
254 Short‐term loans from participating interests                           0
256 Short‐term pension fund loans                                           0
258 Short‐term advances received                                     ‐260,826          ‐260,826            ‐260,826              ‐256,140            ‐202,881           ‐217,143       ‐217,372
    Short‐term loans and advances total                             5,400,258         5,457,407           5,540,875          5,608,704              5,673,108          5,672,037      5,693,291                    0               0                 0                0                0                0
270 Current trade creditors                                           503,714              500,689          479,204              439,780              441,495            442,809        431,644
272 Current trade creditors to group undertakings                     768,568              771,949          775,765              780,540              785,192            790,947        793,569
274 Current trade creditors to participating interests                      0
    Current trade creditors total                                   1,272,282         1,272,638           1,254,969          1,220,320              1,226,687          1,233,756      1,225,213                    0               0                 0                0                0                0
280 Other current liabilities                                          40,000               20,000                  0                  0
282 Other current liabilities to group undertakings                         0
284 Other current liabilities to participating interests                    0
286 Deferred current tax liability                                          0
    Other current liabilities total                                    40,000               20,000                  0                  0                    0                  0                0                  0               0                 0                0                0                0
290 Current accruals and deferred income                                    0
292 Current accruals and deferred income to group undertakings              0
294 Current accruals and deferred income to participating interes           0
    Current accruals total                                                  0                    0                  0                  0                    0                  0              0                    0               0                 0                0                0                0
    Short‐term liabilities total                                    6,712,540         6,750,045           6,795,844          6,829,024              6,899,795          6,905,793      6,918,504                    0               0                 0                0                0                0
                                                                            0
    LIABILITIES TOTAL                                               1,619,683         1,620,045           1,618,087          1,622,416              1,641,189          1,614,372      1,598,483        ‐5,320,021         ‐5,320,021        ‐5,320,021       ‐5,320,021       ‐5,320,021       ‐5,320,021


    Check                                                                   0                 0.00                  0                0.00                   0                  0                0           5,320,021    5,320,020.73     5,320,020.73     5,320,020.73     5,320,020.73     5,320,020.73
ase 8:21-bk-03881   Doc 1   Filed 07/26/21   Page 8 of 1
ase 8:21-bk-03881   Doc 1   Filed 07/26/21   Page 9 of 1
Case 8:21-bk-03881   Doc 1   Filed 07/26/21   Page 10 of 19
Case 8:21-bk-03881   Doc 1   Filed 07/26/21   Page 11 of 19
                                         Case 8:21-bk-03881                   Doc 1         Filed 07/26/21                Page 12 of 19


 Fill in this information to identify the case:
 Debtor name Marinetek North America, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Adams and Reese,                                                Professional                                                                                               $8,266.50
 LLP                                                             services
 Dept. 5208
 PO Box 2153
 Birmingham, AL
 35287
 Argos USA, LLC                                                  Trade debt                                                                                               $15,204.04
 PO Box 733134
 Dallas, TX 75373
 Beyel Brothers, Inc.                                            Trade debt                                                                                               $29,300.00
 PO Box 236246
 Cocoa, FL 32923
 Consys                                                          Trade debt                                                                                               $22,791.50
 Construction Co.
 Ltd.
 PO Box DV310
 Devonshire DVBX
 BERMUDA
 Correia, LTD                                                    Trade debt                                                                                               $30,365.58
 PO Box DV310
 Devonshire DVBX
 BERMUDA
 DLA Piper, LLP                                                  Trade debt                                                                                               $13,129.39
 PO Box 75190
 Baltimore, MD 21275
 Garcia & Ortiz, P.A.                                            Professional           Disputed                                                                          $36,070.00
 c/o Robert E.                                                   services
 Burguieres,Esq
 1701 Dr. MLK Jr.
 Street N.
 Saint Petersburg, FL
 33704
 GTI Global Freight                                              Trade debt                                                                                               $38,748.38
 Sys, Inc.
 5020 Fairway Street
 Lachine QC H8T 1B8
 CANADA


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 8:21-bk-03881                   Doc 1         Filed 07/26/21                Page 13 of 19



 Debtor    Marinetek North America, Inc.                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kelley Equipment                                                Trade debt             Disputed                                                                          $60,000.00
 Company
 4140 118th Avenue
 N.
 Clearwater, FL
 33762
 L&G Law Group,                                                  Professional                                                                                             $24,420.00
 LLP                                                             services
 175 W. Jackson
 Boulevard
 Suite 950
 Chicago, IL 60604
 Marinetek Adriantic                                                                                                                                                      $60,670.28
 D.O.O.
 Vattuniemenkatu 3
 00210 Helsinki
 FINLAND
 Marinetek Finland                                                                                                                                                        $76,611.22
 Oy
 Vattuniemenkatu 3
 00210 Helsinki
 FINLAND
 Marinetek Group Oy                                                                                                                                                   $6,173,811.00
 Vattuhniemenkatu 3
 00210 Helsinki
 FINLAND
 McNichols Co.                                                   Trade debt                                                                                                 $9,691.47
 PO Box 101211
 Atlanta, GA 30392
 Nordea Bank                                                     Line of Credit                                                                                         $553,394.19
 437 Madison
 Avenue
 New York, NY 10022
 State of Florida                                                Sales Tax              Disputed                                                                        $186,798.00
 Department of
 Revenue
 6302 E. Dr. MLK Jr.
 Blvd.
 Tampa, FL 33619
 Waterfront                                                      Trade debt                                                                                               $19,377.46
 Contracting, LLC
 914 Ewing Avenue
 Franklin Lakes, NJ
 07417
 White Cap Const.                                                Trade debt                                                                                                 $7,620.36
 Supply
 8210 Sabal
 Industrial Blvd.
 Tampa, FL 33619




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 8:21-bk-03881                   Doc 1         Filed 07/26/21                Page 14 of 19



 Debtor    Marinetek North America, Inc.                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Williams Scotsman                                                                                                                                                        $18,384.44
 Corporate
 Operations
 901 S. Bond Street
 St.
 Suite 600
 Baltimore, MD 21231
 Wurth Action Bold &                                             Trade debt                                                                                                 $9,600.00
 Tool Co.
 PO Box 1449
 Lake Worth, FL
 33460




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                    Case 8:21-bk-03881                    Doc 1       Filed 07/26/21              Page 15 of 19

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Marinetek North America, Inc.                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Marinetek Group Oy                                                                   100%                                       Ownership
 Vattuhniemenkatu 3
 00210 Helsinki Finland


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Sr. Vice President of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date July 26, 2021                                                          Signature /s/ John Dunham
                                                                                            John Dunham

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 8:21-bk-03881     Doc 1     Filed 07/26/21   Page 16 of 19



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Marinetek North America, Inc.           Concrete Reinforcements, Inc          Garcia & Ortiz, P.A.
111 2nd Avenue NE #360                  13450 West Peoria Avenue              c/o Robert E. Burguieres,Esq
Saint Petersburg, FL 33701              Surprise, AZ 85379                    1701 Dr. MLK Jr. Street N.
                                                                              Saint Petersburg, FL 33704



Daniel Etlinger                          Consys Construction Co. Ltd.         GTI Global Freight Sys, Inc.
David Jennis, PA d/b/a Jennis Morse Etlinger
                                         PO Box DV310                         5020 Fairway Street
606 East Madison Street                  Devonshire DVBX                      Lachine QC H8T 1B8
Tampa, FL 33602                          BERMUDA                              CANADA



Abbey, Adams, Byelick &                 Correia, LTD                          Hilti, Inc.
Mueller, LLP                            PO Box DV310                          PO Box 11870
PO Box 1511                             Devonshire DVBX                       Newark, NJ 07101
Saint Petersburg, FL 33731              BERMUDA



Adams and Reese, LLP                    Courney W. Olenek, Esq.               Hilti, Inc.
Dept. 5208                              505 Maitland Avenue                   7250 Dallas Parkway
PO Box 2153                             Suite 1000                            Suite 1000
Birmingham, AL 35287                    Altamonte Springs, FL 32701           Plano, TX 75024



Argos USA, LLC                          DLA Piper, LLP                        Humana
PO Box 733134                           PO Box 75190                          PO Box 4600
Dallas, TX 75373                        Baltimore, MD 21275                   Carol Stream, IL 60197




Barcelona Equipment, Inc.               Duke Energy                           Internal Revenue Service
c/o Theodore Hamilton, Esq.             PO Box 1090                           Centralized Insolvency
812 W. Dr. MLK Jr. Blvd                 Charlotte, NC 28201                   Operations
Suite 101                                                                     PO Box 7346
Tampa, FL 33603                                                               Philadelphia, PA 19101-7346

Beyel Brothers, Inc.                    EAN Services, LLC                     IPFS Corporation
PO Box 236246                           600 Corporate Park Drive              PO Box 412086
Cocoa, FL 32923                         Saint Louis, MO 63105                 Kansas City, MO 64141




Brown & Brown of Florida,Inc            Fastenal Company                      John Dunham
Pinellas Division                       PO Box 1286                           111 2nd Avenue NE
83 Park Place, Suite 101                Winona, MN 55987                      Suite 360
Clearwater, FL 33759                                                          Saint Petersburg, FL 33701



City of St. Petersburg                  Florida Blue                          Kalyvas Group
PO Box 33034                            11750 E. Colonia Drive                111 2nd Avenue NE
Saint Petersburg, FL 33733-8034         Suite B                               Suite 702
                                        Orlando, FL 32817                     Saint Petersburg, FL 33701
                       Case 8:21-bk-03881   Doc 1     Filed 07/26/21   Page 17 of 19




Kelley Equipment Company              Marinetek Group Oy                    Ravens Marine Inc.
4140 118th Avenue N.                                                        3295 Orange Avenue
Clearwater, FL 33762                                                        Kissimmee, FL 34744




KPMG Advisory Ltd                     Marshall Diel & Myers Ltd             Reuben Clarson, P.E.
4 Par-la-Ville Rd                     Barristers & Attorneys                750 94th Avenue N
Hamilton                              31 Ried Street                        Suite 213
HM08 Bermuda                          Hamilton                              Saint Petersburg, FL 33702



L&G Law Group, LLP                    McAtee & Associates                   Ring Central
175 W. Jackson Boulevard              5401 Central Avenue                   6400 N. Andrews Avenue
Suite 950                             Saint Petersburg, FL 33710            Suite 200
Chicago, IL 60604                                                           Fort Lauderdale, FL 33309



Lysa Hynes                            McNichols Co.                         Ring Central
8270 30th Avenue N.                   PO Box 101211
Saint Petersburg, FL 33710            Atlanta, GA 30392




Lysa Hynes                            Moffa, Sutton & Donnini PA            Smith Fence
8270 30th Avenue N.                   100 W. Cypress Creek Rd               4699 110th Avenue N.
Saint Petersburg, FL 33710            Suite 930                             Clearwater, FL 33762
                                      Fort Lauderdale, FL 33309



MacKinnon Equipment & Svs.            Nordea Bank                           Spectrum Business
PO Box 26093                          437 Madison Avenue                    PO Box 31710
Tampa, FL 33619                       New York, NY 10022                    Tampa, FL 33631




Marinetek Adriantic D.O.O.            Pinellas Co Tax Collector             Spectum Business
Vattuniemenkatu 3                     315 Court Street                      4145 S. Falkenburg Road
00210 Helsinki                        3rd Floor                             Riverview, FL 33578
FINLAND                               Clearwater, FL 33756



Marinetek Finland Oy                  Prestige Transport Division           St. Petersburg Commerce Park
Vattuniemenkatu 3                     11440 66th St. N.                     1330 2nd Street South
00210 Helsinki                        Largo, FL 33773                       Saint Petersburg, FL 33710
FINLAND



Marinetek Group Oy                    Ralph Marcadis, Esq.                  State of Florida
Vattuhniemenkatu 3                    5104 S. Westshore Blvd.               Department of Revenue
00210 Helsinki                        Tampa, FL 33611                       6302 E. Dr. MLK Jr. Blvd.
FINLAND                                                                     Tampa, FL 33619
                       Case 8:21-bk-03881   Doc 1     Filed 07/26/21   Page 18 of 19




Sure Built Manufacturing              Waterfront Contracting, LLC
1851 Massaro Boulvard                 914 Ewing Avenue
Tampa, FL 33619                       Franklin Lakes, NJ 07417




Synergy Rents, LLC                    White Cap Const. Supply
c/o Victor Holcomb, Esq.              8210 Sabal Industrial Blvd.
3203 W. Cypress Street                Tampa, FL 33619
Tampa, FL 33607



Tangent Technologies, LLC             Williams Scotsman
1001 Sullivan Road                    Corporate Operations
Aurora, IL 60506                      901 S. Bond Street St.
                                      Suite 600
                                      Baltimore, MD 21231

Tarter, Krinsley & Drogin             Wurth Action Bold & Tool Co.
1350 Broadway                         PO Box 1449
New York, NY 10018                    Lake Worth, FL 33460




The Waterways Journal, Inc.
319 N. 4th Street
Suite 650
Saint Louis, MO 63102



Ticktin Law Group
270 SW Natrua Avenue
Deerfield Beach, FL 33441




United Rentals
4300 118th Avenue N.
Clearwater, FL 33762




United States Attorney
Attn: Civil Process Clerk
400 N. Tampa Street
Suite 3200
Tampa, FL 33602

United States Attorney
Department of Justice
950 Pennslyvania Avenue NW
Washington, DC 20530-0001
                                    Case 8:21-bk-03881                   Doc 1      Filed 07/26/21     Page 19 of 19




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Marinetek North America, Inc.                                                                 Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Marinetek North America, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Marinetek Group Oy
 Vattuhniemenkatu 3
 00210 Helsinki Finland




    None [Check if applicable]




 July 26, 2021                                                       /s/ Daniel Etlinger
 Date                                                                Daniel Etlinger
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Marinetek North America, Inc.
                                                                     David Jennis, PA d/b/a Jennis Morse Etlinger
                                                                     606 East Madison Street
                                                                     Tampa, FL 33602
                                                                     (813) 229-2800
                                                                     ecf@JennisLaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
